Title: Edmund Bacon to Thomas Jefferson, [ca. 19 May 1819]
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Sir.
            ca. 19 May 1819
          
          It appears that nearly all the persons whom we owe money is desireous of recieveing it. John H Craven says that he was Obliged to borrow with the promise of returning depending upon those owing to himself Maupin the presidnts agent says that he is in want also. Campbell has given Meeks who lives with us an order on us for what we owe to him and I have not yet Known from him whither the money is wanting
          I dont pearfectly remember whither I Put  upon the bill of debts a payment that I made to Maupin by Fitz of Milton I paid him through Fitz 30 dollars take that with 89 dollars with interest upon the 89$ 4 months which is what he owes me leaves the balance due to him if I am not mistaken Maupin & my accts stands thus.
          
            
               
              89 
              
              4 months Intrest
            
            
               
              1
               76
              
            
            
               due the 25th Decr 1818
              $ 90 
              .76
              E Bacons.
            
            
               Paid by Fitich
              30 
              . 
              Mr Jeffersons own
            
            
               due the 15th of April
              $120
              .76.
              
            
          
          If it should be very important to raise the 40 or 50 dollars to pay those presing debts by the sale of our bark I think it probably might be done as we have deliverd fully that amount. If you think Proper I will make the trial with Pollock
          I have found whare thare is a chance of raising the money by the first of Sepr for my self but the Pr.cent required is much graiter than you imagined. I really should be sorry to put you to that inconvinient inconvinience and upon consideration of my Kneeds of a home I am much at a loss what to do for the best. for you and myself I consider it of much importance that every person who has a family should have a home and that should be of such soil as will produce well for in my Opinion no Property in this life is to be compard with the value of Land for all we subsist upon is from that source of cultivation. the farmer whiele merchants and every michanical occupation fail remains firm Yours
          
            E Bacon
          
        